HON. ELLSWORTH N. LAWRENCE Franklin County Judge and Surrogate
We acknowledge receipt of your letter in which you inquire whether admission to the practice of law in New York State for at least ten years, made a qualification for a separately elected Judge of the Family Court by Family Court Act § 134, applies to the date for the election of a Judge of the Family Court or to the date for the commencement of the term of office.
New York State Constitution Article VI, 20, paragraph a provides, in part: "* * * No person, * * * may assume the office of judge of the * * *family court * * * unless he has been admitted to practice law in this state at least five years or such greater number of years as the Legislature may determine." (Emphasis supplied.)
Following the adoption of this portion of the Constitution, the Legislature enacted the Family Court Act which, in § 134, provides as follows:
§ 134. Eligibility for election
 "No person, other than one who holds such office on the effective date of this act may assume the office of judge of the family court unless he has been  admitted to practice law in the state of New York  at least ten years before his election." (Emphasis supplied.)
The Legislature could have applied the measure of time to the commencement of the term of office. It did not. It applied it to election to the office.
In our opinion, the ten years of admission to the practice of law in the State of New York made a qualification of a Judge of the Family Court must have elapsed at the time of election rather than at the time of commencement of the term of office.